IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 117 MM 2018
                                               :
                     Respondent                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
CHARLES DEBLOIS,                               :
                                               :
                     Petitioner                :


                                        ORDER



PER CURIAM

      AND NOW, this 27th day of September, 2018, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.

      Justice Wecht did not participate in the consideration or decision of this matter.